Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), dated as of October 1, 2009 (the “Effective Date”), is made by and between 310 Holdings, Inc., a Nevada corporation (the “Company”), and Ronald Baldwin, Jr. (the “Executive”) (each, a “Party” and collectively, the “Parties”). BACKGROUND WHEREAS, the Company is a publicly traded company whose shares are quoted on the OTC Bulletin Board; WHEREAS, the Executive is to be employed by the Company as Chief Financial Officer as described in Section 1; and WHEREAS, the Parties wish to establish the terms of the Executive’s employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: AGREEMENT 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Executive shall serve as a Chief Financial Officer of the Company. In this capacity the Executive shall be responsible to lead and manage all of the operations of the Company that are related to finances, including, but is not limited to, providing expertise in making financial plan and strategy, and working with the Company’s U.S. legal counsel and auditors to implement, monitor and oversee the Company’s compliance with the requirements of the Sarbanes-Oxley Act, Securities Act of the 1933, Exchange Act of the 1934, and the listing rules of the OTC Bulletin Board and to advise the Board of the Directors with respect to the Company’s internal controls and procedures, including disclosure controls and procedures. (b)During the Employment Term, the Executive shall report directly to the Board of Directors of the Company. The Executive shall obey the lawful directions of the Board of Directors to whom the Executive reports and shall use his diligent efforts to promote the interests of the Company and to maintain and promote the reputation thereof. (c)During the Employment Term, the Executive shall assist the CEO in coordinating the Company’s investor relations activities which shall include, but is not limited to, communications with investors, analysts and media, and the Company’s public disclosure, and shall implement and monitor the corporate governance of the Company in compliance with the applicable laws and regulations. The Executive shall work in conjunction with other members of the executive management team to support the Company’s business growth. (d)During the Employment Term, in the event that the Company engages in any capital markets activities, the Executive shall participate in such transactions by assisting the CEO, underwriters, counsels and auditors, and preparing and/or reviewing requisite documentations in connection with such transactions. (e)During the Employment Term, the Executive shall use his best efforts to perform his duties under this Agreement and shall devote all of his business time, energy and skill in the performance of his duties with the Company. The Executive shall not during the Employment Term (except as a representative of the Company or with consent in writing of the Board) be directly or indirectly engaged or concerned in any other business activity. (f)During the Employment Term, the Company shall maintain appropriate office space in Pinellas County, Florida which shall be the principal place of employment of the Executive. The Company shall provide appropriate furnishing and equipment at the principal place of employment to allow the Executive to perform the duties under this Agreement. 2.EMPLOYMENT TERM.Except for earlier termination as provided in Section 5, the Executive’s employment under this Agreement shall be for a three-year term commencing on the Effective Date and ending on October 1, 2012 (the “Employment Term”). 3.COMPENSATION.In consideration of the services to be rendered hereunder, the Company agrees to pay to the Executive a base salary at an annual base salary of $144,000, payable in accordance with the regular payroll practices of the Company (the “Base Salary”). The Executive will be responsible for his own income tax payable to relevant federal and state authorities in the United States. The Executive’s Base Salary shall be subject to annual review by the Board (or a committee thereof) but shall not be less than the Base Salary for any annual period. 4.EMPLOYEE BENEFITS. (a)Benefit Plans.The Executive shall be eligible to participate in any employee benefit plan of the Company, including, but not limited to, equity, pension, thrift, profit sharing, medical coverage, education, or other retirement or welfare benefits that the Company has adopted or may adopt, maintain or contribute to for the benefit of its senior executives, at a level commensurate with his positions, subject to satisfying the applicable eligibility requirements. The Company may at any time or from time to time amend, modify, suspend or terminate any employee benefit plan, program or arrangement for any reason in its sole discretion. 2 (b)Vacation.The Executive shall be entitled to an annual paid vacation in accordance with the Company’s policy applicable to senior executives from time to time in effect, but in no event less than three weeks per calendar year (as prorated for partial years), which vacation may be taken at such times as the Executive elects with due regard to the needs of the Company.The carry-over of vacation days shall be in accordance with the Company’s policy applicable to senior executives from time to time in effect. (c)Business and Entertainment Expenses.Upon presentation of appropriate documentation, the Executive shall be reimbursed for all reasonable and necessary business and entertainment expenses incurred in connection with the performance of his duties hereunder, all in accordance with the Company’s expense reimbursement policy applicable to senior executives from time to time in effect. (d)Insurance. The Executive and each individual family member of the Executive shall be entitled to heath and insurance plan as determined by the Company after consultation with the Executive. 5.TERMINATION.The Executive’s employment and the Employment Term shall terminate on the first of the following to occur: (a)Disability.On the thirtieth (30th) day following written notice by the Company to the Executive of termination due to Disability. For purposes of this Agreement, “Disability” shall mean a determinationby the Company in accordance with applicable law that due to a physical or mental injury, infirmity or incapacity, the Executive is unable to perform the essential functions of his job with or without accommodation for 180 days (whether or not consecutive) during any 12-month period. (b)Death.Automatically on the date of death of the Executive. (c)Cause.Immediately upon written notice by the Company to the Executive of a termination for Cause. “Cause” shall mean, as determined by the Board (or its designee) (1) conduct by the Executive in connection with his employment duties or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the willful misconduct of the Executive; (3) the willful and continued failure of the Executive to perform the Executive's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness); (4) the commission by the
